In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐3531 
MAURICE EVANS, 
                                                Petitioner‐Appellant, 

                                  v. 

STEPHANIE DORETHY, Warden, 
                                                Respondent‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
             No. 14‐cv‐7018 — John W. Darrah, Judge. 
                     ____________________ 

      ARGUED JULY 7, 2016 — DECIDED AUGUST 12, 2016 
                 ____________________ 

   Before WOOD, Chief Judge, and BAUER and KANNE, Circuit 
Judges. 
    PER  CURIAM. An Illinois jury convicted Maurice Evans of 
felony murder based on the felony “mob action,” which led 
to the death of Daniel McKenzie. Evans argued on direct ap‐
peal that the trial court violated his Sixth Amendment right to 
have a jury determine every factual element required for con‐
viction. He contended that the trial court should have allowed 
the jury to determine whether the underlying offense of mob 
2                                                        No. 15‐3531 

action had a felonious purpose independent of the killing. The 
last state court to address this issue concluded that the trial 
court  “adequately  apprised”  the  jury.  Evans  renewed  his 
claim in his petition for collateral relief under 28 U.S.C. § 2254, 
but  the  district  court  denied  relief.  It  reasoned  that  Evans’s 
claim improperly asks a federal court to review a state court’s 
interpretation of state law. We find that Evans’s petition does, 
in fact, properly present a federal claim: the denial of his Sixth 
Amendment right to have a jury determine each element of a 
state crime. But Evans’s assertion that Illinois defines felony 
murder to include “independent felonious intent” as a factual 
element is wrong. We thus affirm the district court’s denial of 
Evans’s petition. 
                            Background 
    We recite the facts as found by the state court in reviewing 
Evans’s  direct  appeal.  See People  v.  Evans,  2013  IL  App  (1st) 
111921‐U (Ill. App. Ct. Oct. 29, 2013). This case began with a 
late‐night, gang‐related brawl on a Chicago “L” train. Evans 
and  three  other  young  men  were  riding  a  northbound  Red 
Line train at about 2 a.m. when brothers Daniel and Michael 
McKenzie and their friend, Rob Base, boarded the same car at 
22nd Street. Evans approached Michael and asked “who he 
be” (a reference to gang affiliation) and Michael replied that, 
although he used to be a member of the Gangster Disciples, 
he “wasn’t on that” and they just wanted to get somewhere. 
Evans then asked the same question of Daniel, who didn’t an‐
swer. According to a fellow passenger, either Evans or one of 
his companions then warned, “Oh, okay. You GD, huh. Yeah, 
we at war with GD’s. We New Breeds.” 
  A fight ensued. Evans punched Daniel in the jaw, and the 
men  scuffled  with  fists,  belt  buckles,  and  a  box  cutter.  The 
No. 15‐3531                                                           3

McKenzie  brothers  and  their  friend  fled  the  train,  but  the 
clash continued. Evans’s group chased the others across the 
train’s platform. Michael and Rob Base got away, but Evans 
caught  Daniel  when  he  picked  up  a  trash  can  lid  to  defend 
himself. CTA surveillance video, played for the jury, shows 
Evans’s men kick Daniel and beat him with their belts until 
Daniel tumbled from the platform onto the tracks. (It is un‐
clear  whether  he  fell  accidentally,  jumped,  or  was  pushed). 
Daniel fell on the third rail and was electrocuted. 
    The state prosecuted Evans and his accomplices with fel‐
ony murder based on mob action. To obtain a felony‐murder 
conviction  in  Illinois,  the  prosecution  must  prove  two  ele‐
ments:  (1)  that  a  defendant  “kill[ed]  an  individual  without 
lawful justification” while (2) “he is attempting or committing 
a forcible felony other than second degree murder.” 720 ILCS 
5/9‐1(a)(3).  Mob  action,  in  turn,  is  “the  knowing  or  reckless 
use  of  force  or  violence  disturbing  the  public  peace  by  2  or 
more persons acting together and without authority of law.” 
720 ILCS 5/25‐1(a)(1). Evans argued to the trial court that, in 
addition to the above elements, the jury must also find a judi‐
cially created third element for a felony murder: that he com‐
mitted the underlying predicate felony of mob action with a 
felonious  purpose  independent  of  the  murder.  Evans  pro‐
posed two instructions that, he asserted, would properly ap‐
prise the jury of this additional element: 
       In  order  for  you  to  find  the  defendant  guilty,  you 
       must find, beyond a reasonable doubt, that the acts 
       which  constitute  Mob  Action  do  not  arise  from  an 
       act of murder, and that the acts constituting Mob ac‐
       tion are not inherent in an act of murder itself. 
4                                                           No. 15‐3531 

       In  order  for  you  to  find  the  Defendant  guilty,  you 
       must find, beyond a reasonable doubt, that the de‐
       fendant acted with a felonious purpose for Mob Ac‐
       tion that was independent of a felonious purpose for 
       a murder. 
The trial court refused both proffers and instructed the jury 
using the two statutory elements noted above, from the Illi‐
nois Pattern Jury Instructions. The jury convicted Evans, and 
he received a sentence of 28 years. 
    Evans appealed but obtained no relief. He argued on di‐
rect appeal that the court’s refusal to allow the jury to deter‐
mine whether he committed mob action with a felonious pur‐
pose independent of murder violated his right to have a jury 
determine every fact necessary for conviction. Citing Illinois 
law, he observed that “where the acts constituting forcible fel‐
onies arise from and are inherent in the act of murder itself, 
those  acts  cannot  serve  as  predicate  felonies  for  a  charge  of 
felony  murder.”  People  v.  Morgan,  758  N.E.2d  813,  838  (Ill. 
2001). The Appellate Court of Illinois agreed with Evans’s de‐
scription of felony murder. But, the court continued, the trial 
court properly instructed the jury. The Supreme Court of Illi‐
nois denied review.  
    Smith petitioned in federal court for a writ of habeas cor‐
pus. See 28 U.S.C. § 2254. He framed his jury‐instruction argu‐
ment as a denial of the Sixth Amendment right to have a jury 
determine beyond a reasonable doubt every element required 
for  conviction.  The  district  court  denied  his  petition  on  the 
ground that a federal court may not review a state court’s in‐
terpretation of state law. The district court then issued Evans 
a certificate of appealability.  
                                 
No. 15‐3531                                                         5

                             Analysis 
    On appeal Evans continues to press his Sixth Amendment 
Claim. He argues that, in addition to the statutory elements of 
felony  murder  ((1)  commission  of  a  forcible  felony  (2)  that 
causes death), the Supreme Court of Illinois has added a third. 
The  third  element,  Evans  contends,  requires  proof  to  a  jury 
that the defendant committed the predicate felony with a pur‐
pose independent from the act of murder itself. Because, Ev‐
ans continues, the state courts denied his Sixth Amendment 
right—clearly established by the Supreme Court—to have a 
jury determine every fact necessary for conviction, 28 U.S.C. 
§ 2254(d) entitles him to relief. 
    The  state  acknowledges  Evans’s  constitutional  right  to 
have a jury determine each element of the crime, but counters 
that  his  argument  rests  on  a  misstatement  of  state  law.  The 
state appellate court correctly determined that “independent 
felonious  purpose”  is  not  an  element  of  felony  murder,  the 
state insists. 
    The district court was wrong to view Evans’s claim as pre‐
senting only an issue of state law. Although his petition re‐
quires an understanding of Illinois law, Evans contends that 
the trial court violated his federal Sixth Amendment right to 
have a jury determine whether he committed each element of 
the charged crime. And that right is clearly established: “The 
touchstone for determining whether a fact must be found by 
a jury beyond a reasonable doubt is whether the fact consti‐
tutes an ‘element’ or ‘ingredient’ of the charged offense.” Al‐
leyne v. United States, 133 S. Ct. 2151, 2158 (2013); Hurst v. Flor‐
ida, 136 S. Ct. 616, 621–22 (2016) (applying principle that Sixth 
Amendment and due process clause require “each element of 
a  crime  be  proved  to  a  jury  beyond  a  reasonable  doubt”  to 
6                                                        No. 15‐3531 

hold unconstitutional a sentencing scheme where death pen‐
alty was imposed after a judge determined presence of aggra‐
vating factors); Mullaney v. Wilbur, 421 U.S. 684, 703–04 (1975) 
(affirming grant of petition for a writ of habeas corpus where 
state violated due process by shifting burden to defendant to 
prove absence of heat of passion in order to reduce murder 
charge to manslaughter). If felony murder in Illinois includes 
as  a  third  element  “independent  felonious  intent,”  then  the 
premise of Evans’s claim under the Sixth Amendment is sat‐
isfied. 
    The problem with Evans’s reasoning, however, is that he 
cannot establish a Sixth Amendment violation because “inde‐
pendent felonious intent” is not an element of Illinois felony 
murder. The cases on which Evans relies do not require that 
the prosecution supply evidence of independent felonious in‐
tent.  Rather,  they  require  an  inquiry  into  whether  two 
events—the predicate felony and the resulting death—are so 
closely connected that the prosecution must prove murder in‐
stead of felony murder. “[W]here the acts constituting forcible 
felonies arise from and are inherent in the act of murder itself, 
those  acts  cannot  serve  as  predicate  felonies  for  a  charge  of 
felony murder.” Morgan, 758 N.E.2d at 836–38. In Morgan, a 
teenager who shot his grandparents was convicted of felony 
murder based on the predicate crimes of aggravated battery 
and aggravated discharge of a firearm. Id. at 818–19, 838. The 
court ruled that the state should not have charged felony mur‐
der because the predicate felonies and the murders depended 
on the same acts. Permitting the state to prosecute felony mur‐
der in that situation would enable the state to charge all fatal 
shootings as felony murder, eliminating the need to prove in‐
tent to kill. 
No. 15‐3531                                                           7

    Morgan is thus about the legal sufficiency of the facts un‐
derlying a charge of felony murder—a question for a judge, 
not a jury. Morgan himself had moved to dismiss the charge 
of  felony  murder  before  trial,  confirming  the  high  court’s 
view that he challenged the legal sufficiency of the charge. Id. 
at 836. Two years later the state’s high court confirmed this 
view.  It  reversed  as  legally  deficient  a  conviction  for  felony 
murder because a single act formed the basis of both the al‐
leged underlying felony (aggravated battery) and the killing. 
People v. Pelt, 800 N.E.2d 1193, 1197 (Ill. 2003). The Illinois Su‐
preme Court has also twice upheld as legally sufficient con‐
victions for felony murder where the underlying felony (mob 
action, as in Evans’s case) is separate from the ensuing death. 
See People v. Davis, 821 N.E.2d 1154, 1163 (Ill. 2004); People v. 
Davison, 923 N.E.2d 781, 787 (Ill. 2010). In Davis, the court held 
that mob action was a proper predicate felony because it was 
sufficiently  distinct  from  the  killing:  the  state  had  to  prove 
that the defendant took part in a violent, group disturbance, 
but  the  defendant  need  not  have  touched  the  victim.  821 
N.E.2d  at  1163.  And  the  Davison  court  ruled  that  the  state 
could  properly  charge  felony  murder  where  the  defendant 
participated in a group pursuit and attack of the victim—thus 
committing mob action—but had no intent to kill. 923 N.E.2d 
at 787.  
    These  cases  establish that  the  trial  court  here  committed 
no Sixth Amendment violation because the trial judge did not 
withdraw  from the jury any factual questions.  Evans’s mob 
had “independent felonious intent” only if the mob’s beating 
of him was sufficiently distinct from the death that the beating 
caused. And this question about the separateness of those two 
events was a legal one for the court, not the jury. Davison, 923 
N.E.2d at 785 (“Because this appeal solely presents a question 
8                                                  No. 15‐3531 

of law, we review it de novo.”). Evans’s trial counsel doubtless 
understood this when, at the close of the state’s case in chief 
and relying on the four cases just discussed, he moved for a 
legal ruling that no felony murder had occurred. Because “in‐
dependent felonious intent” is a legal assessment of the sepa‐
rateness of two events, the Sixth Amendment did not require 
a jury to decide the issue. Accordingly, we AFFIRM.